Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20
Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Auclair, John (6,734,355; “Auclair”) in view of Kowalczyk et al. (2006/0283619; “Kowalczyk”).  
Regarding independent claims 1, 12 and 17, Auclair discloses in figures 1-14 a grounding assembly for a cable, the cable having an outer jacket 46 defined by a central axis, at least one optical fiber 42 , and at least one strength member 48 extending parallel to the central axis and at least partially positioned between the central axis and the outer jacket 46, the grounding assembly comprising: a cable fixation unit 60 and 80 for fixing the outer jacket 46 of the cable; a strength member grounding unit 1 0; a first grounding conductor 20; and a second grounding conductor 50; wherein the cable fixation unit 60 and 80 holds to secure the strength member grounding unit 1 0; and wherein the strength member grounding unit 10 receives the at least one strength member 48.
 (2) A preferred embodiment of the ground connector 10 will now be described with reference to FIGS. 1A to 1C. The ground connector 10 comprises a modified lug at one end of a flexible ground lead 22. The flexible ground lead 22 terminates in a hook terminal 24 for connection to a ground stud within a NID 50. The illustrated embodiment of a ground connector 10 comprises a heavy-gauge, bent metal strip where one end of the strip bends back over the middle of the strip, and a through hole 17 permits the ground connector 10 to be secured to the closed end portion 38 of the yoke of a cable shield ground clamp 30 by a screw 20. This configuration could also be described as a reverse fold having a D-shaped profile and defining a transverse cavity 18. The flexible ground lead 22 is secured at 26 to the ground connector 10 by means of laterally extended portions of the heavy-gauge sheet metal ground connector material being wrapped around and crimped to the stranded ground lead 22. This connection 26 may be implemented or supplemented by a solder connection as is known in the art.
Auclair, col. 3, ll. 17-33.
Further regarding claims 1, 12 and 17, Auclair does not explicitly disclose a biasing element at least partially disposed between the cable strap and the first grounding conductor, the first grounding conductor being electrically coupled to the conductive shield and electrically couplable to a grounding bar so that the first grounding conductor extends between the conductive shield and the grounding bar.
However, Kowalczyk discloses in claims 6 and 13 electrically coupled biasing elements. Kowalczyk, col. 4, l. 12 – col 6, l. 46.
6. A grounded fiber optic cable assembly comprising: a fiber optic cable with an outer sheath, an inner core, and a pair of longitudinal strength members extending along opposite sides of the core; a clamp positioned about the inner core and the strength members of the fiber optic cable, the clamp including a first member configured to move toward a second member along a first direction to clamp the cable, the first member including a first recess and a first pair of flat surfaces on opposite sides of the first recess, the second member including a second recess and a second pair of flat surfaces on opposite sides of the second recess, the first and second recesses cooperating to form a first opening through which the inner core is received, the first pair of flat surfaces and the second pair of flat surfaces defining oppositely facing flat surfaces that are aligned with each other along the first direction, wherein the first pair of flat surfaces and the second pair of flat surfaces are configured to capture therebetween and apply a compression force along the first direction on the longitudinal strength members extending alongside the core to clamp the longitudinal strength members while preventing an overcompression of the core; a grounding rod extending from the clamp to a ground source.
 13. A method of assembling a clamp to an optical fiber cable, the method comprising: providing a split lug with a pair of arms extending from a base defining an open ended split, the arms including external threads, a compression insert positionable within the split, a nut threadable about the external threads, the base within the split including a first recess flanked by a pair of shoulders, the compression insert including a lower end with a corresponding recess flanked by a pair of shoulders, the base including a transverse opening extending through generally parallel to the split; providing an optical fiber cable with a core including a plurality of optical fibers and a pair of linearly extending strength members enclosed within an outer sheath; removing the outer sheath and exposing a portion of the core and the strength members adjacent an end of the optical fiber cable; positioning a fiber optic cable with the split of the lug, with the exposed core of the optical fiber cable within the first recess and one of the strength members atop each of the shoulders of the lug; positioning the compression insert within the split with the corresponding recess over the exposed core of the optical fiber cable and the shoulders over the strength members; threadably engaging the external threads of the lug with the nut and advancing the nut along the threads to urge the compression insert toward the base, so that the shoulders cooperate to engage the strength members and also limit the advancement of the compression insert on the core; engaging an electrically conductive rod within the transverse opening, the split lug electrically connecting the strength members to the rod.
(60) Referring now to FIG. 9, housing 10 includes a grounding lug 100 according to the present invention and a fiber distribution cable 102 extending through cable entry 18 into interior 24. A clamping area 108 is provided within cable entry 18 to clamp about an outer sheath 110 of cable 102 and secure the cable and the housing with respect to each other. Within the outer sheath 110 are one or more strength members and an inner sheath within which is a core 112 with one or more strands of optical fibers. The inner sheath and the strength members extend from cable entry 18 toward top 14 where they are held by a clamp 106. A grounding rod 104 extends between grounding lug 100 and clamp 106, and electrically connects the electrically conductive elements of cable 102 to lug 100.
(61) FIG. 10 shows housing 10 with lug 100 in place and fiber management structure 42 positioned atop cable 102 within interior 24. An upper end of lug 100 is accessible through opening 46. First side 56 of structure 42 is positioned toward cable 102. However, fiber management structure 42 is typically loaded with cable 102 and individual fiber strands 70, as shown in FIG. 10A, prior to positioning within housing 10. Fibers 70 are routed from first side 56 to second side 48 and into cable paths 44. Also in FIG. 10A, a fanout 68 is mounted to mounts 62 to aid the breakout of the individual strands of fiber 70 from cable 102. A grommet 72 is positioned about cable 102 to block cable entry 18 and aid forming a seal between housing 10 and cover 26. A strain relief boot may also be positioned about cable 102 to help protect cable 102 from damage as it enters housing 10.
(62) Referring now to FIGS. 9 through 11, during the preassembly and loading of fiber management structure 42 prior to positioning within housing 10, grounding rod 104 is also connected to clamp 106. Lug 100 preferably provides a flexible and adjustable manner of electrically and physically connecting to rod 104. Such a flexible arrangement may permit a greater ease of assembly. As space within the interior of the fiber access terminal may be constricted, positioning rod 104 beneath structure 42 is otherwise unused space is also desirable. Such a flexible connection arrangement is shown in FIG. 11. Lug 100 includes an opening 114 in an inner portion 116 of lug 100, opening 114 sized to slidably receive a distal end 126 of rod 104. Rod 104 may be positioned within opening 114 as needed to ensure that clamp 106 and cable 102 are properly positioned when fiber management structure 42 is positioned within housing 10.
(63) A set screw 118 is included in an inner end of inner portion 116 and set screw 118 may be advanced within an axial opening of lug 100 to intersect with rod 104 in opening 114 and lock rod 104 into place. This permits the length of rod 104 between clamp 106 and lug 100 to be adjusted as needed to fit within housing 10. It is anticipated that clamp 106 may not always be precisely located with respect to other elements of the fiber access terminal and the length of rod 104 is preferably variable to match.
(64) Lug 100 also includes an outer portion 120 which extends beyond housing 10. Outer portion 120 is threaded to receive a fastener such as a nut 131 to permit attachment of an exterior ground cable 130 (see FIG. 9). Between inner portion 116 and outer portion 120 of lug 100 is a central portion 122 which is of a greater diameter than an opening 132 in flat 24 through which lug 100 extends. An o-ring 124 fits within a recess 134 on an inner surface 136 and is drawn against an outer surface 140 of housing 10 when a nut 142 is advanced along threads of inner end 116.
(65) Referring now also to FIGS. 12 and 13, a linear strength member 146 of cable 102 is shown extending from the outer sheathing 110 into clamp 106. Strength member 146 extends along an inner sheathing 144 about core or inner bundle 112. Strength members 146 may be made of an electrically conductive material, such as steel or other conductive materials. Inner sheathing 144 may also include some electrically conductive elements. Individual fibers 70 extend within core 112. A proximal end 128 of rod 104 is secured within clamp 106. Set screw 118 is received in an axial opening 148 which extends into opening 114. Central portion 122 may include wrench flats 150 to aid in assembly of lug 100 to housing 10.
(66) FIGS. 14 to 20 show lug 100 removed from housing 10 and with nuts 131 and 142, and rod 104 removed. O-ring 124 has been removed from recess 134. Central portion 122 includes an outer surface 152 against which nut 131 secures ground cable 130 to ensure electrical contact between lug 100 and ground cable 130. Lug 100 is preferably made of good conductive material such as copper or a copper alloy, although other suitable conductive materials may be used.
(67) Referring now FIGS. 21 to 23, clamp 106 includes an outer crimp sleeve 154 and an inner sleeve 156. Inner sleeve 156 includes a longitudinal fiber recess 158 which receives core 112 and inner sheath 144. A pair of strength member recesses 160 extend along recess 158 and receive strength members 146 of cable 102. An opening 162 receives distal end 126 of rod 104. Crimp sleeve 154 fits about inner sleeve 156 and is tightly crimped about inner sleeve 156 to bind or clamp the different elements within the various recesses or openings. Opening 162 may be threaded to improve grip about rod 104 and distal end 126 of rod 104 may also be threaded with mating threads. Recesses 160 and 158 may be grooved or threaded to improve the mechanical connection with strength members 146 and inner sheath 144, respectively. In addition to be securely mechanically connected to clamp 106, strength members 146 and also inner sheath 144 (if it includes electrically conductive elements) are electrically connected to clamp 106.
Kowalczyk, claims 6 and 13 and  col. 4, l. 12 – col 6, l. 46.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Auclair to comprise:
1. A grounding assembly for a cable, the cable having an outer jacket defined by a central axis, at least one optical fiber, and a conductive shield coaxial with the central axis, the grounding assembly comprising: a cable fixation unit for fixing the outer jacket of the cable; a cable strap; a first grounding conductor; and a biasing element at least partially disposed between the cable strap and the first grounding conductor, the first grounding conductor being electrically coupled to the conductive shield and electrically couplable to a grounding bar so that the first grounding conductor extends between the conductive shield and the grounding bar.
12. A telecommunications closure, comprising: a housing defining a plurality of cable ports for sealing cables entering an interior of the closure; a cable entering the interior of the closure through one of the cable ports, the cable having an outer jacket defined by a central axis, at least one optical fiber, and a conductive shield coaxial with the central axis; a grounding bar extending through one of the ports; a cable fixation unit positioned in the interior of the closure; a cable strap securing the cable to the cable fixation unit; a grounding conductor; and a biasing element at least partially disposed between the cable strap and the grounding conductor, the grounding conductor being electrically coupled to the conductive shield and electrically coupled to the grounding bar so that the grounding conductor extends between the conductive shield and the grounding bar.
17. A method of grounding a fiber optic cable, the fiber optic cable having a central axis, at least one optical fiber, a conductive shield coaxial with the central axis, and an insulating jacket surrounding the conductive shield comprising: removing a portion of the insulating jacket to expose the conductive shield; positioning a cable strap around the cable; positioning a portion of a grounding conductor between the cable strap and the conductive shield; positioning a biasing element between the cable strap and the portion of the electrical conductor so that the biasing element urges the portion of the electrical conductor towards the conductive shield; and tightening the cable strap about the cable to secure the cable to a cable fixation unit.
because the resulting configurations and methods would facilitate redirecting or dissipating “stray bursts of electrical energy.” Kowalczyk, col. 1, ll. 23-30.
Regarding claims 2-11, 13-16, and 18-20, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Auclair in view of Kowalczyk to comprise:
2. The grounding assembly of claim 1, further comprising a toothed element, the toothed element being at least partially disposed between the conductive shield and the first grounding conductor.
3. The grounding assembly of claim 1, wherein the first grounding conductor is a braid. Here, the examiner notes that braided grounding conductors are established configurations for providing flat interfaces between grounding conductors and grounded/grounding surfaces.
4. The grounding assembly of claim 1, wherein the biasing element is configured such that the strap holds the biasing element in a biased configuration that causes the biasing element to a apply a force on the first grounding conductor towards the conductive shield.
5. The grounding assembly of claim 4, wherein the biasing element includes a contoured base and an action arm extending from the contoured base.
6. The grounding assembly of claim 5, wherein the contoured base is configured to fit over the conductive shield, and wherein the action arm provides a biasing force on the contoured base.
7. The grounding assembly of claim 2, wherein the toothed element includes a plurality of teeth configured to pierce a protective film on the conductive shield.
8. The grounding assembly of claim 1, further comprising the cable, wherein the conductive shield is exposed at a location of the cable where an axial strip of the outer jacket has been removed.
9. The grounding assembly of claim 1, further comprising a strength member grounding unit configured to secure a strength member of a cable, and a second grounding conductor electrically coupled to the strength member grounding unit and electrically couplable to the grounding bar.
10. The grounding assembly of claim 1, wherein a loop portion of the strap is adjustable in size according to a size of the cable.
11. The grounding assembly of claim 1, wherein the cable fixation unit includes a cavity configured to receive and secure opposing ends of the cable strap.
13. The telecommunications closure of claim 12, further comprising a toothed element, the toothed element being at least partially disposed between the conductive shield and the grounding conductor.
14. The grounding assembly of claim 1, wherein the grounding conductor is a braid.
15. The grounding assembly of claim 1, wherein the biasing element is configured such that the strap holds the biasing element in a biased configuration that causes the biasing element to apply a force on the grounding conductor towards the conductive shield.
16. The grounding assembly of claim 15, wherein the biasing element includes a contoured base and an action arm extending from the contoured base, the contoured base fitting over the conductive shield, and wherein the action arm provides a biasing force against the contoured base.
18. The method of claim 17, further comprising: coupling another portion of the grounding conductor to a grounding bar.
19. The method of claim 18, further comprising coupling a portion of another grounding conductor to a strength member fixation unit and the grounding bar.
20. The method of claim 18, wherein the conductive shield includes a protective outer coating, the method further comprising: sandwiching a toothed element between the grounding conductor and the conductive shield to pierce the protective outer coating.
because the resulting configurations and methods would facilitate redirecting or dissipating “stray bursts of electrical energy.” Kowalczyk, col. 1, ll. 23-30 and Kowalczyk, claims 6 and 13 and  col. 4, l. 12 – col 6, l. 46.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883